Fourth Court of Appeals
                                       San Antonio, Texas
                                   MEMORANDUM OPINION

                                           No. 04-18-00301-CV

                               IN THE INTEREST OF A.M.O., a Child

                     From the 285th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2017PA01432
                             Honorable Richard Garcia, Judge Presiding

Opinion by:       Luz Elena D. Chapa, Justice

Sitting:          Marialyn Barnard, Justice
                  Rebeca C. Martinez, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: October 17, 2018

MOTION TO WITHDRAW DENIED; AFFIRMED

           The Texas Department of Family and Protective Services filed this suit, seeking to

terminate the rights of the parents of A.M.O. 1 After a trial to the bench, the court terminated the

rights of the child’s parents and designated the Department to be the child’s permanent managing

conservator. J.A.O., the child’s father, timely appealed the trial court’s order.

           Appellant’s court-appointed appellate attorney filed a brief in which she concluded there

are no non-frivolous issues to be raised on appeal. The brief minimally meets the requirements of

Anders v. California, 386 U.S. 738 (1967). See In re P.M., 520 S.W.3d 24, 27 n.10 (Tex. 2016)

(stating that Anders procedures protect indigent parents’ statutory right to counsel on appeal in



1
  To protect the identity of the minor child, we refer to the parties by their initials. See TEX. FAM. CODE ANN.
§ 109.002(d) (West Supp. 2017); TEX. R. APP. P. 9.8.
                                                                                       04-18-00301-CV


parental rights termination cases and apply in those cases). Counsel advised that she sent a copy

of the brief and a letter advising appellant of his rights to review the record and file a pro se brief

to appellant’s last known address. This court set a deadline to file the pro se brief and attempted

to contact appellant, but the mail has been returned as “undeliverable.” See In re Schulman, 252
S.W.3d 403, 408 n. 21 (Tex. Crim. App. 2008) (“A defendant who fails to keep his attorney

informed of his current address forfeits the right to receive a copy of the Anders brief and the right

to file a pro se brief.”). Appellant has not filed a pro se brief.

        We have thoroughly reviewed the record and the attorney’s Anders brief, and we agree

with counsel that the appeal is without merit. See Interest of K.S.L., 538 S.W.3d 107, 112 (Tex.

2017). Therefore, we affirm the trial court’s termination order. See In re J.D.L., No. 04-11-00055-

CV, 2011 WL 3328719, at *1 (Tex. App.—San Antonio, Aug. 3, 2011, no pet.) (mem. op.)

(affirming termination order despite inability to inform appellant of rights pursuant to Anders).

        Counsel filed a motion to withdraw in conjunction with her Anders brief. We deny the

motion to withdraw because it does not assert any ground for withdrawal apart from counsel’s

conclusion that the appeal is frivolous. See In re P.M., 520 S.W.3d at 27; In re A.M., 495 S.W.3d
573, 583 (Tex. App.—Houston [1st Dist.] 2016, pet. denied). Counsel’s duty to her client extends

through the exhaustion or waiver of all appeals, including the filing of a petition for review in the

Texas Supreme Court. See TEX. FAM. CODE ANN. § 107.016(2) (West 2014); In re P.M., 520
S.W.3d at 27-28 & n.14.

                                                    Luz Elena D. Chapa, Justice




                                                  -2-